Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 9, the instant claim is indefinite for utilizing “varying” in lines 7 and 6 respectively which is defined by Merriam Webster as  to make a partial change in.  It is unknown whether the temperature is continuously changed from 30°C to 200°C during the 1 to 24 hours or whether the drying is conducted within this temperature range for the instant time period.  Either will be examined.
The remaining claims depend either directly, indirectly or contain all the limitations of the instant claim and are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdo et al. (USP 6,409,939).
	Considering Claim 1, because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given. See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  To this, if the prior art possesses a process for preparing a catalyst of the instant claim then it is capable of pre-reforming and having resistance to deactivation by passage of steam in the absence of a reducing agent.
	Abdo discloses a catalyst useful in a fuel processor that is an integrated reforming and water-gas shift reactor and a method of making the catalyst wherein the catalyst comprises ruthenium and theta-alumina (Col. 3, ln 53 to Col. 4, ln 21 and Col. 6, ln 32).
	Abdo further discloses a method of making the catalyst comprising:
 Preparing a solution of ruthenium chloride (Col. 8, ln 11-13), known by the ordinary skilled artisan as an inorganic ruthenium salt;
Combining an alumina support with the ruthenium salt solution thereby impregnating the support;
Drying the impregnated support in air at about 110°C for 2 hours thereby falling within the instantly claimed ranges.  (Examples).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the instantly claimed invention to arrive at the instantly claimed ranges utilizing the teachings of Abdo and that the drying would begin at ambient temperature and increase to 110°C at 5°C/min as taught by Abdo (Examples) and therefore the temperature would be varied.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 6, the significance of Abdo as applied to Claim 1 is explained above.
	Abdo discloses the use of silver (Col. 9, ln 10-24).
	Considering Claim 8, the significance of Abdo as applied to Claim 1 is explained above.
	Abdo discloses that the impregnated catalyst is reduced by subjecting the catalyst to a flow of hydrogen  at a temperature of 500°C for 1 hour after which the catalyst is contacted with nitrogen to cool the catalyst to room temperature (i.e. 20-25°C) (Examples).
	Although Abdo does not disclose the use of air to cool the catalyst, Abdo does disclose nitrogen which is a major component of air.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize any source of nitrogen which is not harmful to the catalyst.  The ordinary skilled artisan would be motivated to at least try ordinary air to its decreased cost versus pure nitrogen.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdo et al. (USP 6,409,939) as applied to Claim 1 and further in view of Fukunaga et al. (US 2005/0221977) hereafter Fukunaga.
	Considering Claim 2, the significance of Abdo as applied to Claim 1 is explained above.
	Abdo generically discloses the use of ruthenium chloride to formulate the catalyst of claim 1 but does not disclose the hydrated form.
	Fukunaga discloses a reforming catalyst comprising ruthenium and alumina [0011]-[0014] wherein the ruthenium compound is the hydrated version of ruthenium chloride [0056].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the hydrated ruthenium chloride in the process of Abdo as both Abdo and Fukunaga utilize aqueous solutions for impregnating the alumina supports and it would have been an obvious variant to utilizing the non-hydrated version of ruthenium chloride.
	Considering Claim 3, the significance of Abdo as applied to Claim 1 is explained above.
	Abdo discloses the desire for a porous theta-alumina support having a pore volume which is impregnated with the ruthenium chloride solution (Col. 6, ln 6-42) and (Examples) but does not disclose the use of a pore volume technique.
	Fukunaga discloses an impregnation technique by determining the pore volume of a porous catalyst support and determining a liquid volume which would fall within the range of 0.7 to 1.3 [0040]-[0043] thereby disclosing the pore volume technique and excess solution methods.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the methods of Fukunaga in the catalyst preparation procedure of Abdo as being an obvious design choice depending upon the relative effectiveness of each method.
	Considering Claims 4 and 5, the significance of Abdo as applied to Claim 1 is explained above.
	Abdo discloses that potassium, a known alkali metal, may be added to the catalyst (Col. 9, 10-24) but does not disclose the relative amount.
	Fukunaga also discloses the presence of from 2 to 10 mass parts of the alkaline metal potassium [0063] and [0071] thereby falling within the instantly claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the amount of potassium disclosed by Fukunaga in the catalyst of Abdo as both disclose reforming catalysts.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdo et al. (USP 6,409,939) as applied to Claim 1 and further in view of Hisanori et al (JP2005185989) hereafter Hisanori, machine translation provided.
	Considering Claim 7, the significance of Abdo as applied to Claims 1 and 6 is explained above.
	Abdo discloses the use of silver in the catalyst as discussed above but does not disclose the use of silver nitrate.
	Hisanori discloses a reforming catalyst comprising ruthenium, silver and an potassium [0007], [0008] and potassium [0019] on an alumina support [0012] with the silver present at from 0.1 to 20% by mass [0012].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize silver nitrate of Hisanori to formulate the catalyst of Abdo as Abdo utilizes an aqueous medium in which to impregnate the alumina support and therefore, it would be obvious to utilize silver nitrate which is soluble in water [0023].
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdo et al. (USP 6,409,939).
	Considering Claims 9 and 10, because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given. See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  To this, if the prior art possesses a process for preparing a catalyst of the instant claim then it is capable of pre-reforming and having resistance to deactivation by passage of steam in the absence of a reducing agent.
	Abdo discloses a catalyst useful in a fuel processor that is an integrated reforming and water-gas shift reactor and a method of making the catalyst wherein the catalyst comprises ruthenium and theta-alumina (Col. 3, ln 53 to Col. 4, ln 21 and Col. 6, ln 32).
	Abdo further discloses a method of making the catalyst comprising:
 Preparing a solution of ruthenium chloride (Col. 8, ln 11-13), known by the ordinary skilled artisan as an inorganic ruthenium salt;
Combining an alumina support with the ruthenium salt solution thereby impregnating the support;
Drying the impregnated support in air at about 110°C for 2 hours thereby falling within the instantly claimed ranges.  (Examples) with ruthenium present at about 0.5 to 3.0% of the catalyst (Col. 4, ln 47-50) thereby overlapping the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the instantly claimed invention to arrive at the instantly claimed ranges utilizing the teachings of Abdo and that the drying would begin at ambient temperature and increase to 110°C at 5°C/min as taught by Abdo (Examples) and therefore the temperature would be varied.
The instant invention is to a product, a pre-reforming catalyst produced by the instant method and therefore is a product by process.  The claimed catalyst comprising an inorganic salt of ruthenium with the ruthenium present from 0.1 to 1.0 percent by weight placed upon a theta-alumina support is disclosed above.
 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdo et al. (USP 6,409,939) as applied to Claim 9 and further in view of Ino et al. (USP 5,268,346) hereafter Ino.
	Considering Claim 11, the significance of Abdo as applied to claim 9 is explained above.
Abdo desires the use of an alumina support for the ruthenium having a surface area from about 25 m2/g to about 500 m2/g (Col. 6, ln 5-9) however is silent on the surface area of the finished catalyst.
Ino discloses a steam reforming catalyst comprising alumina, about 0.1 to 2 wt% ruthenium and about 0.5 to 5 wt% potassium (Col. 2, ln 14-23 and ln 48) with the finished catalyst having a surface area of 5 to 200 m2/g (Col. 4, ln 18-20) thereby encompassing the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to provide a catalyst having the surface area as taught by Ino as Abdo desires a support having a large surface area.  The ordinary skilled artisan would recognize that catalyst surface area impacts the effectiveness of a catalyst and would be motivated to determine the appropriate range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdo et al. (USP 6,409,939) as applied to Claim 9 and further in view of Hisanori et al (JP2005185989) hereafter Hisanori, machine translation provided.
	Considering Claim 12, the significance of Abdo as applied to Claim 9 is explained above.
	Abdo discloses the use of silver in the catalyst as discussed above but does not disclose the quantity.
	Hisanori discloses a reforming catalyst comprising ruthenium, silver and potassium [0007], [0008] and [0019] on an alumina support [0012] with the silver present at from 0.1 to 20% by mass [0012] which encompasses the instantly claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to arrive at the instant silver quantity utilizing the range of Hisanori as a guide to formulate the catalyst of Abdo as the ordinary skilled artisan would have been motivated to determine the proper quantity of silver to produce the desired effect without utilizing an excess of a precious metal.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drnevich et al. (USP 7,037,485) hereafter Drnevich and further in view of Abdo et al. (USP 6,409,939).
	Considering Claims 13 and 14, Drnevich discloses a catalytic pre-reforming process wherein the pre-reforming is conducted at temperatures less than 650°C which encompasses the instantly claimed range and wherein the pre-reformer converts olefins and hydrogen to an intermediate feed stream supplied to be supplied to a methane steam reformer comprising less than about 0.5 % olefins and less than 10% of alkanes with two or more carbons and wherein the olefins and alkanes with two or more carbons contained in the feed stream to the pre-reformer are converted to methane, carbon monoxide, hydrogen and carbon dioxide (Col. 4, ln 16-39 and Col. 5, ln 62 to Col. 6, ln 4).  Additionally, Drvevich discloses a feed stream composition to a pre-reformer containing about 42.1 vol % methane (Table 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the product stream leaving the pre-reformer would contain at least 20 % by weight methane as the input stream contains greater than 20 % by weight and the olefins and alkanes containing more than 2 carbons are converted to methane.
	Drnevich also discloses that the catalyst utilized comprises ruthenium (Col. 10, ln 55-64) but does not disclose a method of making the catalyst.
Abdo discloses a catalyst useful in a fuel processor comprising a reformer and a method of making the catalyst wherein the catalyst comprises ruthenium and theta-alumina (Col. 3, ln 53 to Col. 4, ln 21 and Col. 6, ln 32).
	Abdo further discloses a method of making the catalyst comprising:
 Preparing a solution of ruthenium chloride (Col. 8, ln 11-13), known by the ordinary skilled artisan as an inorganic ruthenium salt;
Combining an alumina support with the ruthenium salt solution thereby impregnating the support;
Drying the impregnated support in air at about 110°C for 2 hours thereby falling within the instantly claimed ranges.  (Examples) with ruthenium present at about 0.5 to 3.0% of the catalyst (Col. 4, ln 47-50) thereby overlapping the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the instantly claimed invention to arrive at the instantly claimed ranges utilizing the teachings of Abdo and that the drying would begin at ambient temperature and increase to 110°C at 5°C/min as taught by Abdo (Examples) and therefore the temperature would be varied.
The instant invention is to a process, a pre-reforming catalyst produced by the instant method and therefore is a product by process.  The claimed catalyst comprising an inorganic salt of ruthenium with the ruthenium present from 0.1 to 1.0 percent by weight placed upon a theta-alumina support is disclosed above.
 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drnevich et al. (USP 7,037,485) hereafter Drnevich and further in view of Abdo et al. (USP 6,409,939).
	Considering Claim 16, Drnevich discloses a catalytic pre-reforming process wherein the pre-reforming is conducted at temperatures less than 650°C which encompasses the instantly claimed range and wherein the pre-reformer converts olefins and hydrogen to an intermediate feed stream supplied to be supplied to a methane steam reformer comprising less than about 0.5 % olefins and less than 10% of alkanes with two or more carbons and wherein the olefins and alkanes with two or more carbons contained in the feed stream to the pre-reformer are converted to methane, carbon monoxide, hydrogen and carbon dioxide (Col. 4, ln 16-39 and Col. 5, ln 62 to Col. 6, ln 4).  Additionally, Drvevich discloses a feed stream composition to a pre-reformer containing about 42.1 vol % methane (Table 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the product stream leaving the pre-reformer would contain at least 20 % by weight methane as the input stream contains greater than 20 % by weight and the olefins and alkanes containing more than 2 carbons are converted to methane.
	Drnevich also discloses that the catalyst utilized comprises ruthenium (Col. 10, ln 55-64) but does not disclose a method of making the catalyst.
Abdo discloses a catalyst useful in a fuel processor comprising a reformer and a method of making the catalyst wherein the catalyst comprises ruthenium and theta-alumina (Col. 3, ln 53 to Col. 4, ln 21 and Col. 6, ln 32).
	Abdo further discloses a method of making the catalyst comprising:
 Preparing a solution of ruthenium chloride (Col. 8, ln 11-13), known by the ordinary skilled artisan as an inorganic ruthenium salt;
Combining an alumina support with the ruthenium salt solution thereby impregnating the support;
Drying the impregnated support in air at about 110°C for 2 hours thereby falling within the instantly claimed ranges.  (Examples) with ruthenium present at about 0.5 to 3.0% of the catalyst (Col. 4, ln 47-50) thereby overlapping the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the instantly claimed invention to arrive at the instantly claimed ranges utilizing the teachings of Abdo and that the drying would begin at ambient temperature and increase to 110°C at 5°C/min as taught by Abdo (Examples) and therefore the temperature would be varied.
The instant invention is to a process and a pre-reforming catalyst produced by the instant method and therefore is a product by process.  The claimed catalyst comprising an inorganic salt of ruthenium with the ruthenium present from 0.1 to 1.0 percent by weight placed upon a theta-alumina support is disclosed above.
 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Conclusion
	Claims 1-14 and 16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732